Citation Nr: 1105273	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  04-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU). 

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for myofascial pain dysfunction syndrome and bruxism.

3.  Entitlement to a compensable evaluation for 
gastritis/gastroenteritis.

4.  Entitlement to a compensable evaluation for hypertension.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for irritable bowel 
syndrome.

7.  Entitlement to service connection for sinus arrhythmia.

8.  Entitlement to service connection for migraine headaches.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse, L.S.


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971 
and from July 1973 to October 1990.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2006, the Veteran testified in a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript is associated with the claims file.

The Board notes that the additional medical evidence was 
associated with the record after the case was certified to the 
Board that was not considered in the August 2010 supplemental 
statement of the case.  The Veteran did not submit a waiver of 
initial RO consideration of this evidence.  

VA regulation provides that any pertinent evidence submitted by 
the veteran or the veteran's representative but not considered by 
the agency of original jurisdiction (AOJ) must be referred to the 
AOJ for review unless the veteran or the veteran's representative 
waives, in writing, such right to AOJ review or the Board 
determines that the benefit to which the evidence relates may be 
fully allowed on appeal without such referral.  38 C.F.R. § 
20.1304 (c) (2010).  As the decision below grants the Veteran's 
claim for TDIU, the Board finds that it is not necessary to refer 
the claim to the AOJ for consideration of the additional 
evidence.

The issues of entitlement to increased evaluations for myofascial 
pain dysfunction and bruxism, gastritis/gastroenteritis, and 
hypertension and service connection for sleep apnea, irritable 
bowel syndrome, sinus arrhythmia, and migraine headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The competent and probative evidence of record supports a finding 
that the Veteran's service-connected disabilities are of such 
severity as to preclude him from securing or following a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.16(a) 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims that he is unable to secure or maintain 
substantially gainful employment because of his service-connected 
disabilities.  The Veteran may be awarded a TDIU upon a showing 
that he is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.340, 3.341, 4.16.  Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his age or the 
impairment caused by any nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a veteran's disabilities fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability alone.  See 38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the U.S. 
Court of Appeals for Veterans Claims discussed the meaning of 
"substantially gainful employment."  In this context, it noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v.  Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-
connected disabilities alone must be sufficiently severe to 
produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 
529 (1993).

In this case, the Veteran's service-connected disabilities 
include posttraumatic stress disorder (PTSD), rated as 70 percent 
disabling; right eye cataract, rated as 30 percent disabling as 
of February 18, 2003; arthritis of the cervical spine with 
moderate limitation of motion, rated as 30 percent disabling as 
of January 29, 2007; myofascial pain dysfunction syndrome and 
bruxism associated with PTSD, rated as 10 percent disabling; 
gastritis/gastroenteritis, rated as 10 percent disabling as of 
February 24, 2009; and traumatic arthritis of the 5th finger, 
bilaterally and hypertension associated with PTSD, all rated as 
noncompensable.  The Veteran has a total disability rating of 90 
percent using the combined rating table.

The Veteran's 70 percent rating for PTSD renders him eligible for 
consideration of a TDIU rating under 38 C.F.R. § 4.16(a).

In January 2007, the Veteran underwent a VA examination of his 
digestive system.  The examiner noted his review of the claims 
file and opined on whether the Veteran's currently service-
connected gastritis would prevent him from maintaining gainful 
employment.  The examiner stated that the Veteran's service-
connected gastritis would not prevent him from gainful employment 
as it is non-debilitating and it would not prevent him from 
performing the duties related to employment in any field.

This medical opinion provides evidence against a finding that 
entitlement to TDIU is warranted.

In January 2007, the Veteran was also afforded a general VA 
examination.  At that time, the examiner indicated that there was 
no claims file present for review.  Nonetheless, after a physical 
examination of the Veteran, the examiner opined that the Veteran 
is "unable to obtain a job or sustain a job because of his 
chronic back and chronic lumbar and cervical pain.  [The Veteran] 
states that it is quiet severe.  He is unable to find any type of 
work because of back disease.  [A] gentleman at this age with a 
history of back disease is generally unable to find any type of 
substantial work."

The Board notes that the examiner did not review the claims file, 
which contains the Veteran's complete medical history.  In 
addition, the January 2007 examiner suggests that the Veteran's 
lumbar condition, which is not service-connected, contributes to 
his inability to maintain gainful employment.  As discussed 
above, the Veteran's service-connected disabilities alone, 
without consideration of the Veteran's age, must be sufficiently 
severe to produce unemployability.

As a result, the January 2007 examiner provided an addendum 
opinion in November 2007.  In the addendum, the examiner 
indicated his review of the claims file and explained, "I 
believe [the Veteran] is unemployable because of cervical disease 
which is related to service connected disability but not from 
lumbar disease.  It is not age related."

Given this addendum, the Board finds that the January 2007 
examination and November 2007 addendum opinion weigh in favor of 
finding entitlement to TDIU benefits.  

In May 2010, the Veteran was granted service connection for PTSD 
and was assigned a disability rating of 70 percent disabling.  
Thus, the Veteran holds a 70 percent rating for PTSD which, in 
and of itself, suggests that the Veteran retains very little 
residual industrial capacity due to PTSD.

Indeed, the Veteran underwent a VA psychiatric examination in 
November 2010.  At that time, the Veteran reported that in the 
seven months since the previous VA examination, he has 
experienced increasing symptoms of his PTSD.  At that time, the 
examiner assessed the Veteran with chronic and severe PTSD with a 
Global Assessment of Functioning (GAF) score of 40-45.

Parenthetically, the GAF score is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood, (e.g., depressed man avoids friends, neglects family, and 
is unable to work).  A GAF score of 41 to 50 is defined as 
denoting serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifter) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  See Carpenter v. Brown, 8 
Vet. App. 240, 242- 244 (1995).

In the November 2010 examination report, the examiner indicated 
that the Veteran's overall mental health had deteriorated 
somewhat over the last seven months.  The examiner ultimately 
opined that "the veteran is unable to secure or maintain gainful 
employment at this time due to the severity of this [PTSD]."  
The examiner goes on to explain that "[i]t is very unlikely that 
the Veteran would be able to interact appropriately with 
coworkers, supervisors or the public."

It is the Board's duty to assign probative value to the evidence 
and then to weigh the evidence favorable to the Veteran's claim 
against the evidence unfavorable to the Veteran's claim.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board 
has the "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."); see also Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  If the favorable evidence 
outweighs the unfavorable evidence or if the favorable and 
unfavorable evidence are in relative equipoise, the Veteran's 
claim must be granted.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2010).

In this case, there are two medical opinions of record indicating 
that the Veteran's service-connected disabilities, alone, are 
sufficiently severe to render the Veteran unemployable.  As such, 
the Board finds that TDIU benefits are warranted.  In making this 
determination, all reasonable doubt has been resolved in favor of 
the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra. 

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.

ORDER

TDIU is granted, subject to the applicable laws and regulations 
concerning the payment of monetary benefits.


REMAND

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 38 U.S.C.A. § 
7105(a) (West 2002), an appeal to the Board must be initiated by 
a notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  In 
essence, the following sequence is required: There must be a 
decision by the RO, the veteran must express timely disagreement 
with the decision, VA must respond by explaining the basis for 
the decision to the veteran, and finally, the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 
20.203 (2010).

In September 2010, the RO issued a rating decision denying 
increased evaluations for myofascial pain dysfunction and 
bruxism, gastritis/gastroenteritis, and hypertension, and service 
connection for sleep apnea, irritable bowel syndrome, sinus 
arrhythmia, and migraine headaches.  

The Veteran timely submitted a notice of disagreement as to all 
the issues adjudicated in the September 2010 rating decision in 
October 2010.  A statement of the case has not been issued 
regarding these claims.  The filing of a notice of disagreement 
initiates the appeal process.  Manlincon v. West, 12 Vet. App. 
238 (1999).  The Board is required to remand, rather than refer, 
these issues (increased evaluations for myofascial pain 
dysfunction and bruxism, gastritis/gastroenteritis, and 
hypertension, and service connection for sleep apnea, irritable 
bowel syndrome, sinus arrhythmia, and migraine headaches).  Id.

Given that the Board has granted TDIU, the Veteran and his 
representative may wish to consider withdrawing these claims, in 
writing.  However, until the Veteran does so, the Board must 
proceed with this case.

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an appropriate statement 
of the case on the issues of entitlement 
to increased evaluations for myofascial 
pain dysfunction and bruxism, 
gastritis/gastroenteritis, and 
hypertension and service connection for 
sleep apnea, irritable bowel syndrome, 
sinus arrhythmia, and migraine headaches.  
The Veteran should be informed of his 
appellate rights and of the actions 
necessary to perfect an appeal on these 
issues.  Thereafter, these issues are to 
be returned to the Board only if an 
adequate and timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


